Title: To Thomas Jefferson from John Gibson, 2 February 1798
From: Gibson, John
To: Jefferson, Thomas


          
            Dear Sir
            Pittsburg Feby. 2d 1798.
          
          I shoud have wrote you sooner, but have Been waiting to Obtain some Information from Colo. Zanes of Ohio County, respecting the Transaction of Cresap and Party in the Spring of 1774, as soon as I Obtain it shall transmit to you or Bring it Myself as I Entend Being in Philada. next Month and unless you wish to have it sooner, shall have then the Oppurtunity of Communicating what further I know on the Subject, in person.
          Our Mutual friend Genl. Irwin has informed me that there is a prospect of an Appointment taken Place in the Indian Department in this Quarter, as a large Appropiation has been made, shoud that take Place, permit me to Sollicit your Interest and that of your friends.
          I am, Dear Sir, very respectfully your most Obdt. very humble Servt
          
            Jno. Gibson
          
        